DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boriah et al. USPN 2014/0212055 in view of Carranza-García et al. "A framework for evaluating land use and land cover classification using convolutional neural networks." Remote Sensing 11.3 (2019): 274.
claim 1, Boriah discloses a computer-implemented method for generating land use land cover (LULC) classification of a geographic area, said method comprising: receiving a first input defining a geographic area and a first time frame (see fig. 15; “receive two capture times” “select area”); automatically retrieving a first set of satellite images corresponding to the geographic area and the first time frame (see [0030]; “reduce the inaccuracy of land cover classification and improve the precision in detecting land cover change by utilizing a temporal sequence of images for an area. For each image, a base classifier assigns the area to a land cover class based on the spectral data collected for the area. This results in a sequence of land cover classes for the area.”); automatically classifying the first set of satellite images into a plurality of land use land cover (LULC) classes using a trained deep learning model (see [0030] [0048]; “For each image, a base classifier assigns the area to a land cover class based on the spectral data collected for the area. This results in a sequence of land cover classes for the area.” “separate binary classifier is provided for each land cover class of water (W), urban (U), and vegetation (V). Each binary decision tree decides whether it is more likely that the features for the current pixel represents the tree's land cover class or does not represent the tree's land cover class. If none of the decision trees indicate that the features of a pixel represent their land cover class, the pixel is designated as being in the "Missing" class. The classes associated with the binary decision trees are ”); and automatically presenting a visualization depicting the LULC classification of the geographic area (see figs. 13-14; “vegetation” “urban” “water” etc.).
However, Boriah does not explicitly disclose automatically and a deep learning model.
In the related field of endeavor, Carranza-Garcia discloses automatically and a deep learning model (see section 1 “The automated extraction of the earth’s surface information currently plays an essential role in many RS applications such as change detection [1], environmental monitoring [2], urban expansion control…” “The capacity of DL models to automatically learn informative representations of raw input data with multiple levels of abstraction has allowed for achieving high performance in many computer vision tasks [20]. Therefore, due to its rising potential, DL has lately been applied with success to LULC classification and recent studies demonstrate that it outperforms SVM approaches…”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the land classification of Boriah into the deep learning land classification of Carranza-Garcia in order to produce more accurate and efficient classification and yield predictable results of LULC classification.
Consider claim 2 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses the plurality of land use land cover (LULC) classes include at least one 
Consider claim 3 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses creating a training set including a plurality of satellite images (see Carranza-Garcia section 1 and table 1 “dataset”); and automatically training a deep learning model using the training set and a neural network to develop the trained deep learning model (see Carranza-Garcia section 1 “A general 2D CNN, with a fixed architecture and parametrization, to achieve high accuracy in LULC classification over remote sensing imagery from different sources, concretely radar and hyperspectral images.”).
Consider claim 4 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses automatically retrieving the plurality of satellite images corresponding to a plurality of geographic areas (see Boriah fig. 7 “receive sequences of aerial images of multiple areas”); automatically fetching a plurality of spectral bands corresponding to the plurality of satellite images (see Boriah [0030] “For each image, a base classifier assigns the area to a land cover class based on the spectral data collected for the area. This results in a sequence of land cover classes for the area”); automatically processing the plurality of spectral bands to convert digital number of each pixel of the plurality of spectral bands into reflectance or radiance values (see Boriah [0035] “geographic area 102 is divided into square sub-areas in FIGS. 1-3, other shapes may be used for the sub-areas such as hexagons. Often, the shape of the sub-areas will be dictated by the shape of the smallest sub-”); and creating the training set in the form of pixel-wise shapefiles corresponding to each of the plurality of LULC classes (see Boriah [0035-0036] “For each sub-area, image data is collected by one or more sensors at various image capture times. During a single image capture, multiple sensors may capture data for a single sub-area. For example, separate sensors for red, blue and green light wavelengths, and for various infrared wavelengths may be used for a single sub-area. Additionally or alternatively, multiple sensors for a same wavelength may be used such that each sensor captures only a portion of a sub-area but the sensors together capture all of the sub-area.”).
Consider claim 5 as applied to respective claim, Boriah as modified by Carranza-Garcia does not explicitly discloses automatically selecting and retrieving satellite images with at most 5 percent cloud coverage from one or more servers.
The examiner takes Official Notice that it is notoriously well-known in the art of image analysis to automatically selecting and retrieving satellite images with at most 5 percent cloud coverage from one or more servers (see Kibret, Kefyalew Sahle, Carsten Marohn, and Georg Cadisch. "Assessment of land use and land cover change in South Central Ethiopia during four decades based on integrated analysis of multi-temporal images and geospatial vector data." Remote Sensing Applications: Society and Environment 3 (2016): 1-19. “Additionally, such images are often partly covered by 
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the LULC classification of Boriah as modified by Carranza-Garcia into the well-known practice in order to conserve research and development costs.
Consider claim 6 as applied to respective claim, Boriah as modified by Carranza-Garcia does not explicitly discloses automatically training the deep learning model using the pixel reflectance or radiance values of the plurality of spectral bands, and the training set as inputs to the neural network.
The examiner takes Official Notice that it is notoriously well-known to one of ordinary skill in the art of image analysis to automatically training the deep learning model using the pixel reflectance or radiance values of the plurality of spectral bands, and the training set as inputs to the neural network (see Li, Erzhu, et al. "High-resolution imagery classification based on different levels of information." Remote Sensing 11.24 (2019): 2916. “In a remotely sensed imagery, land use or land cover areas are divided into pixels, and characterized by spectral reflectance features. Therefore, spectral features of original remotely sensed imagery are usually deployed as input features of the model for land use or land cover classification.”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the LULC 
Consider claim 7 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses the neural network includes a convolution layer, activation function, pooling layer, and fully-connected layer (see Carranza-Garcia see fig. 7 “CNN architecture. The conv layers refer to convolutional layers, pool to max-pooling layers, fc to the fully connected layer, and sm to the softmax layer. Dropout and batch normalization are omitted to simplify the visualization.”).
Consider claim 8 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses automatically training a deep learning model comprises: automatically calculating a loss value based on differences among the input pixel values and ground truth values (see Carranza-Garcia see section 2.3 “The network is fed with input data and the weights and biases values are updated by minimizing a loss function H. The loss function quantifies how well the network outputs, given a set of parameters, match the ground truth labels in the training set.”); automatically performing back propagation (see section 2.3.3 “For training the network, the gradient descent algorithm with back-propagation is selected as the optimizer with the cross entropy as the cost function to minimise.”); and automatically updating weights corresponding to each layer of the neural network (see section 2.3 “It iteratively computes the gradient of the cost function H and updates the model’s parameters”).
Consider claim 9 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses automatically calculating a quantitative value of an area covered by pixels of each LULC class (see Boriah [0046] “each pixel and thus each pixel ”), and said automatically presenting a visualization depicting the LULC classification of the geographic area includes automatically presenting the area covered by the pixels of each LULC class on an image of the geographic area (see figs. 3,14,19; geographic representation of different land area).
Consider claim 10 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses receiving a second input defining a second time frame (see Boriah [0070] “At step 1500, two capture times 1600 are received.”); automatically retrieving a second set of satellite images corresponding to the geographic area and the second time frame; automatically classifying the second set of satellite images into a plurality of land use land cover (LULC) classes using a trained deep learning model (see [0070] “Capture times 1600 includes a first capture time and a second capture time representing times when images of an area were captured.”); and automatically presenting a visualization depicting a comparison of the land use land cover (LULC) classes of the first and the second set of satellite images, the comparison illustrating a quantitative relative change in the land use land cover (LULC) classes of the geographic area over a time duration from the first time frame to the second time frame (see Boriah fig. 15; [0071] “State change type 1602 indicates a first land cover state at a first time for a sub-area and second land cover state at a later time for the sub-area.”).

Examiner Note: See detailed claim 1 rejection analysis any all remaining independent claims.

Consider claim 11, Boriah discloses a system for generating land use land cover (LULC) classification of a geographic area, said system comprising: at least one processor; a memory that is coupled to the at least one processor and that includes computer-executable instructions, wherein the at least one processor, based on execution of the computer-executable instructions, is configured to: receive a first input defining a geographic area and a first time frame (see fig. 15); retrieve a first set of satellite images corresponding to the geographic area and the first time frame (see [0030]); classify the first set of satellite images into a plurality of land use land cover (LULC) classes using a trained deep learning model (see [0030-0036]); and present a visualization depicting the LULC classification of the geographic area (see figs. 13-14; “vegetation” “urban” “water” etc.).
However, Boriah does not explicitly disclose automatically and a deep learning model.
In the related field of endeavor, Carranza-Garcia discloses automatically and a deep learning model (see section 1 “The automated extraction of the earth’s surface information currently plays an essential role in many RS applications such as change detection [1], environmental monitoring [2], urban expansion control…” “The capacity of DL models to automatically learn informative representations of raw input data with multiple levels of abstraction has allowed for achieving high performance in many computer vision tasks [20]. Therefore, due to its rising potential, DL has lately been 
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the land classification of Boriah into the deep learning land classification of Carranza-Garcia in order to produce more accurate and efficient classification and yield predictable results of LULC classification.
Consider claim 12 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses the plurality of land use land cover (LULC) classes include at least one of vegetation cover, surface water cover, built-up area, barren/open land, and cropland (see Boriah figs. 13-14; “vegetation” “water” etc.).
Consider claim 13 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses create a training set including a plurality of satellite images; and train a deep learning model using the training set and a neural network to develop the trained deep learning model (see Carranza-Garcia section 1 “A general 2D CNN, with a fixed architecture and parametrization, to achieve high accuracy in LULC classification over remote sensing imagery from different sources, concretely radar and hyperspectral images.”).
Consider claim 14 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses create a training set includes the at least one processor being configured to: retrieve a plurality of satellite images corresponding to a plurality of geographic areas; fetch a plurality of spectral bands corresponding to the plurality of satellite images; process the plurality of spectral bands to convert digital number of For each sub-area, image data is collected by one or more sensors at various image capture times. During a single image capture, multiple sensors may capture data for a single sub-area. For example, separate sensors for red, blue and green light wavelengths, and for various infrared wavelengths may be used for a single sub-area. Additionally or alternatively, multiple sensors for a same wavelength may be used such that each sensor captures only a portion of a sub-area but the sensors together capture all of the sub-area.”)..
Consider claim 15 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses retrieve a plurality of satellite images includes the at least one processor being configured to select and retrieve satellite images with at most 5 percent cloud coverage from one or more servers.
The examiner takes Official Notice that it is notoriously well-known in the art of image analysis to automatically selecting and retrieving satellite images with at most 5 percent cloud coverage from one or more servers (see Kibret, Kefyalew Sahle, Carsten Marohn, and Georg Cadisch. "Assessment of land use and land cover change in South Central Ethiopia during four decades based on integrated analysis of multi-temporal images and geospatial vector data." Remote Sensing Applications: Society and Environment 3 (2016): 1-19. “Additionally, such images are often partly covered by clouds. Normally they would not be used in land use mapping even if the cloud free 
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the LULC classification of Boriah as modified by Carranza-Garcia into the well-known practice in order to conserve research and development costs.
Consider claim 16 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses train a deep learning model includes the at least one processor being configured to: train the deep learning model using the pixel reflectance or radiance values of the plurality of spectral bands, and the training set as inputs to the neural network.
The examiner takes Official Notice that it is notoriously well-known to one of ordinary skill in the art of image analysis to automatically training the deep learning model using the pixel reflectance or radiance values of the plurality of spectral bands, and the training set as inputs to the neural network (see Li, Erzhu, et al. "High-resolution imagery classification based on different levels of information." Remote Sensing 11.24 (2019): 2916. “In a remotely sensed imagery, land use or land cover areas are divided into pixels, and characterized by spectral reflectance features. Therefore, spectral features of original remotely sensed imagery are usually deployed as input features of the model for land use or land cover classification.”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the LULC 
Consider claim 17 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses the neural network includes a convolution layer, activation function, pooling layer, and fully-connected layer (see Carranza-Garcia see fig. 7 “CNN architecture. The conv layers refer to convolutional layers, pool to max-pooling layers, fc to the fully connected layer, and sm to the softmax layer. Dropout and batch normalization are omitted to simplify the visualization.”).
Consider claim 18 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses train a deep learning model includes the at least one processor being configured to: calculate a loss value based on differences among the input pixel values and ground truth values; perform back propagation; and update weights corresponding to each layer of the neural network(see section 2.3.3 “For training the network, the gradient descent algorithm with back-propagation is selected as the optimizer with the cross entropy as the cost function to minimise.”); and automatically updating weights corresponding to each layer of the neural network (see section 2.3 “It iteratively computes the gradient of the cost function H and updates the model’s parameters”).
Consider claim 19 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses calculate a quantitative value of an area covered by pixels of each LULC class, and the at least one processor being configured to present a visualization depicting the LULC classification of the geographic area includes the at least one processor being configured to present the area covered by the pixels of each 
Consider claim 20 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses receive a second input defining a second time frame; retrieve a second set of satellite images corresponding to the geographic area and the second time frame; classify the second set of satellite images into a plurality of land use land cover (LULC) classes using a trained deep learning model; and present a visualization depicting a comparison of the land use land cover (LULC) classes of the first and the second set of satellite images, the comparison illustrating a quantitative relative change in the land use land cover (LULC) classes of the geographic area over a time duration from the first time frame to the second time frame (see Boriah fig. 15; [0071] “State change type 1602 indicates a first land cover state at a first time for a sub-area and second land cover state at a later time for the sub-area.”).
Consider claim 21 as applied to respective claim, Boriah as modified by Carranza-Garcia discloses a computer-readable medium that comprises computer-executable instructions that, based on execution by at least one processor of a computing device that includes memory, cause the computing device to perform one or more steps of the method (see Boriah fig. 20).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


Fayyaz Alam


January 15, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662